                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                            19-CR-1631 KWR

KAMAL BHULA,

                 Defendant.


                                   MOTION FOR SEVERANCE

          Defendant Kamal Bhula, by and through his undersigned counsel Nicole W. Moss, hereby

submits his Motion for Severance. Given the nature of the relief sought, opposition by the

Government is presumed. Mr. Bhula submits that his right to a fair trial will be infringed if he is

required to face trial with his co-defendants.   In further support of his motion, Mr. Bhula states:

     I.        PROCEDURAL BACKGROUND.

          1.     On June 12, 2019, a federal grand jury indicted the Defendant Bhula, along with two

other persons, on four counts of sex trafficking, a violation of the travel act, maintaining a drug

involved premises, conspiracy to commit money laundering, and other related crimes. The United

States alleges that the Defendants participated in the ongoing use of the Best Choice Inn to facilitate

and profit from sex trafficking and narcotic sales, while conspiring to launder the monetary proceeds

therefrom.

          2.     On June 20, 2019, Defendant Bhula was arraigned and had his detention hearing

before the Honorable Jerry Ritter, United States Magistrate Judge.         See Doc. 26.    Mr. Bhula

pleaded not guilty to all charges. Judge Ritter ordered that Mr. Bhula be detained.     Mr. Bhula has

remained in custody throughout the proceedings of this case.


                                                   1
         3.     On July 29, 2019, the Court designated this case complex pursuant to 18 U.S.

§3161(h)(7)(B)(ii).     See Doc. 49.

         4.     Subsequently, on November 5 2019, a grand jury issued a Superseding Indictment

adding multiple defendants and charging all named individual defendants with: (i) Conspiracy in

violation of 18 U.S.C. § 1594(c); (ii) Sex trafficking by means of force or coercion in violation of

18 U.S.C. §§ 1591(a)(1) and (b)(1), aiding and abetting (18 U.S.C. § 2); (iii) Benefitting financially

from a sex trafficking venture in violation of 18 U.S.C. §§ 1591(a)(2) and (b)(1), aiding and abetting

(18 U.S.C. § 2); (iv) Interstate and foreign travel and transportation in support of racketeering

enterprises in violation of 18 U.S.C. §§ 1952 (a)(3)(A), aiding and abetting (18 U.S.C. § 2); (v)

conspiracy in violation of 21 U.S.C. §846; (vi) Maintaining a drug involved premises in violation of

21 U.S.C. §856(a), aiding and abetting (18 U.S.C. § 2); (vii) Maintaining a drug-involved premises

within 1,000 feet of a school in violation of 21 U.S.C. §860(a), aiding and abetting (18 U.S.C. § 2),

and (viii) conspiracy in violation of 18 U.S.C. § 1956(h) (i.e., money laundering), aiding and abetting

(18 U.S.C. § 2).      Mr. Bhula has pleaded not guilty to all charges set forth against him in the

Superseding Indictment and is presumed innocent of those charges.

   II.        THE COURT SHOULD SEVER MR. BHULA’S TRIAL FROM THAT OF THE
              OTHER DEFENDANTS TO ASSURE THAT HE RECEIVES A FAIR AND
              CONSTITUTIONALLY ADEQUATE TRIAL.

         “[W]hen joinder of either defendants or offenses causes the actual or threatened deprivation

of a fair trial, severance is no longer discretionary.” United States v. Butler, 494 F.2d 1246, 1256

(10th Cir. 1974).     Courts have long recognized that joint trials may be unduly prejudicial because

the spillover of evidence of one or more co-defendant’s wrongdoing will prejudice another

defendant.     See United States v. Kelly, 349 F.2d 720, 759 (2d Cir. 1965)(reversing a defendant’s

conviction, stating that severance should have been granted, and explaining: “[t]hat some of [the

evidence regarding co-defendant’s actions] rubbed off on [defendant] we cannot doubt.”).          The

                                                   2
“dangers of transference of guilt” are such that a court should use “every safeguard to individualize

each defendant in his relation to this mass.” Kotteakos v. United States, 328 U.S. 750, 773 (1946).

       The court has designated this case complex—an action that Mr. Bhula did not oppose.

Nevertheless, when many defendants are tried together in a complex case and they have markedly

different degrees of culpability, this risk of prejudice is heightened.” Zafiro v. United States, 506

U.S. at 539.   Justice Robert H. Jackson, in a concurring opinion, aptly pointed out:

       As a practical matter, the accused [in a conspiracy case] is often confronted with a
       hodgepodge of acts and statements by others which he may never have authorized
       or intended or even known about, but which help to persuade the jury of existence
       of the conspiracy itself. In other words, a conspiracy often is proved by evidence
       that is admissible only upon assumption that conspiracy existed. The naïve
       assumption that prejudicial effects can be overcome by instructions to the jury, all
       practicing lawyers know to be unmitigated fiction.

Krulewitch v. United States, 336 U.S. 440, 453 (1949)(Jackson, J., concurring).

       Here, the United States alleges a scheme in which prostitutes were required to pay extra fees

for their rooms at the Best Choice Inn for “dates” or face eviction and confiscation of their property.

While the Government’s allegations are large on conclusory statements that this scheme constituted

“force” into “sex trafficking,” they are concomitantly short are details of any acts of forcing any

persons into prostitution.   Whatever the merits of the United States’ theory, there is no reasonable

dispute that the defendants in this case have drastically different roles with relation to the Best

Choice Inn.    Mr. Bhula is alleged to managed the Best Choice Inn and charged the prostitutes fees

that forced them to engage in prostitution.   The discovery disclosed thus far shows that while fees

were charged at the hotel, they were charged to many guests, not just the alleged prostitutes.

Evidence disclosed by the government also demonstrates that Mr. Bhula was not involved in

monitoring the activities of the prostitutes and he was not even at the hotel most evenings when a

lot of the prostitution occurred. Furthermore, investigation conducted by the defense shows that the

prostitution and drug activity that occurred at the hotel had been ongoing for many years before Mr.

                                                  3
Bhula arrived in Albuquerque and continues to this day, more that a year after Mr. Bhula was taken

into custody. Evidence regarding criminal activities by other defendants who worked at the Best

Choice Inn, even before Mr. Bhula took over management of the hotel has the risk of tainting Mr.

Bhula before the jury.

           The discovery disclosed to Mr. Bhula thus far is also bereft of evidence that he required any

person to perform a commercial sex act.        Instead, the Government’s case seems to rely upon the

fact that Mr. Bhula charged fees to guests of the hotel for having additional people in the hotel rooms.

Although charging based upon occupancy is a common practice in the hotel industry, the

Government is trying to twist this practice into being tantamount with sex trafficking. In order to fill

the gaping holes in the Government’s case, Mr. Bhula is concerned that the Government will attempt

to use 404(b) evidence of other criminal activity of the co-defendants to make him look bad. Mr.

Bhula has absolutely no criminal history and is a family man with a wife and young child. He had

never been to Albuquerque until a few weeks before he assumed managerial responsibilities for the

Best Choice Inn and was unfamiliar with the City and with the neighborhood. Some of the co-

defendants in this case were already employees of the hotel when Mr. Bhula took over management.

Mr. Bhula is rightfully concerned that the Government’s case against the co-defendants, which will

likely include allegations of other criminal behavior, will taint how Mr. Bhula appears before the

jury.

           Under the above-circumstances, Mr. Bhula’s Fifth Amendment right to due process and his

Sixth Amendment right to a fair trial will be violated if he is obligated to defend himself in a

consolidated trial.

    III.      THE DYNAMICS OF THIS CASE SUGGEST THAT THE GAINS WITH
              RESPECT TO JUDICIAL ECONOMY ARE STRONGLY OUTWEIGHED BY
              THE CONCERNS IMPACTING MR. BHULA’S ACCESS TO A FAIR TRIAL.

           Defendant recognizes that the Courts favor joinder where appropriate because it is

                                                     4
economical and preserves judicial resources.       Judicial economy must give way, however, if the

prejudice to a defendant overrides whatever efficiency gains can be obtained by pursuing a single

trial.    See United States v. Hutchinson, 573 F.3d 1011, 1025 (10 Cir. 2009).    After all, the price of

judicial economy should not be the abrogation of an accused individual’s constitutional rights.     The

paramount purpose of the courts in criminal cases is not the preservation of judicial resources, even

if such preservation is a non-trivial concern.      The list of accused persons includes an owner,

employees of the hotel, and residents of the Best Choice Inn. The disparate roles these individuals

played means that significant evidence related to each defendant will be unique.       Such a situation

enhances the potential “spillover” effect, exposing Mr. Bhula to condemnation for acts in which he

did not participate and did not condone.      Additionally, such unique evidence for each defendant

undercuts the expected efficiency gains that the government might seek in a consolidated trial.

          The government will likely express the challenge of putting alleged victims on the stand

more than once.       The likelihood of confusion, combined with the improper prejudice that a

consolidated trial will cause, substantially outweigh such concerns.       In short, it is not a severe

hardship to try Defendant separately.       To the extent it is inconvenient, such inconvenience is

warranted given the prejudice Plaintiff will face if his case is not severed and his speedy trial rights

are not honored.

    IV.       CONCLUSION.

          While Rue 14 permits the joinder of multiple defendants, constitutional concerns require

severance in this case.        Mr. Bhula should not be tried in a consolidated trial with the other

defendants.     Rather, he should have a separate trial that protects his constitutional rights to due

process and to a fair trial.

          WHEREFORE, Defendant Kamal Bhula respectfully requests that the Court sever his case

and that his trial be held separately from that of the other defendants.

                                                   5
                                     Respectfully submitted,

                                     /s/ Nicole Moss, Attorney at Law
                                     Nicole Moss
                                     201 12th St. NW
                                     Albuquerque, NM 87102
                                     (505) 244-0950



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of August 2020, I filed the foregoing pleading via CM-
ECF, causing all registered parties to be served.

/s/ electronically filed
Nicole W. Moss




                                                6
